 1
 2
 3
 4
 5
 6                     UNITED STATES DISTRICT COURT
 7                   CENTRAL DISTRICT OF CALIFORNIA
 8
 9 PASADENA REPUBLICAN CLUB,         )   No. 2:18 cv-09933 AWT-AFM
                                     )
10         Plaintiff,                )
       v.                            )   PARTIAL JUDGMENT
11 WESTERN JUSTICE CENTER; CITY      )
   OF PASADENA, CALIFORNIA; and      )
12 JUDITH CHIRLIN,                   )
                                     )
13            Defendants.            )
     _____________________________   )
14
15 In accordance with the Order Re: Motions:     (1) To Dismiss; and
16 (2) For Summary Judgment, signed and filed concurrently
17 herewith,
18        IT IS ORDERED and ADJUDGED that partial judgment is
19 entered in favor of CITY OF PASADENA, CALIFORNIA ("City of
20 Pasadena"). This action is DISMISSED against Defendant City of
21 Pasadena.
22        Cost may be awarded through an Application to Clerk to Tax
23 Costs.
24
25 Dated:    December 30, 2019   /s/ A. Wallace Tashima
                                 A. WALLACE TASHIMA
26                               United States Circuit Judge
                                 Sitting by Designation
27
28
